FILED
                             NOT FOR PUBLICATION                           MAY 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


KULBHUSHAN KUMAR,                                No. 13-70459

               Petitioner,                       Agency No. A072-143-183

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Kulbhushan Kumar, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of the

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The BIA found Kumar failed to establish the Indian government was unable

or unwilling to control the Sikh terrorists he feared, or that the government would

be unable or unwilling to protect him in the future. Substantial evidence supports

the agency’s finding. See Castro-Martinez v. Holder, 674 F.3d 1073, 1080-82 (9th

Cir. 2011) (substantial evidence supported BIA conclusion that petitioner did not

meet his burden to show government was unable or unwilling to control attackers);

see also Nahrvani v. Gonzales, 399 F.3d 1148, 1154 (9th Cir. 2005) (record did not

compel conclusion that the government was unable or unwilling to control the

perpetrators of the harm). Thus, Kumar’s asylum claim fails.

      Because Kumar did not establish eligibility for asylum, it follows that he did

not satisfy the more stringent standard for withholding of removal. See Zehatye,

453 F.3d at 1190.

      PETITION FOR REVIEW DENIED.




                                          2                                   13-70459